Citation Nr: 1545857	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  05-13 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right hip disorder, to include as secondary to a service-connected disability. 

2.  Entitlement to a higher initial rating for a low back disorder, currently evaluated as 20 percent disabling.   

3.  Entitlement to a higher initial evaluation for a cervical spine disorder, currently evaluated as 20 percent disabling.   
 
4.  Entitlement to a higher initial rating for a left ankle disorder, currently evaluated as 10 percent disabling.   

5.  Entitlement to a higher initial rating for a right ankle disorder, currently evaluated as 10 percent disabling.   

6.  Entitlement to a higher initial rating for a left foot disability, currently evaluated as 10 percent disabling.  

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant (Veteran) represented by:  Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1980 to January 2003. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In August 2009, the Veteran appeared before the undersigned Acting Veterans Law Judge (VLJ) and gave testimony in support of his claim.  A complete transcript is of record.  In November 2009 and August 2014, the Board remanded the issues on appeal for additional development and medical inquiry. 

The record in this matter consists solely of electronic claims files and has been reviewed.  No new and relevant evidence has been included in the record since the December 2014 Supplemental Statement of the Case (SSOC).  38 C.F.R. §§ 19.26, 1304 (2015).   

The issue regarding a higher initial rating for a left foot disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

In an August 2009 statement, and in other statements of record, the Veteran has indicated that service connection is warranted for neurological disorders (such as sciatica or peripheral neuropathy) in each of his extremities.  As the issue has not been adjudicated by the AOJ, the Board does not have jurisdiction over the issue.  It is therefore referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


FINDINGS OF FACT

1.  A right hip disorder was not incurred during service, may not be presumed related to service, and was not caused by, and is not aggravated by, a service connected-disorder.  

2.  Prior to September 26, 2003, the evidence demonstrated that the Veteran did not have - with respect to his thoracolumbar spine - ankylosis, residuals of vertebrae fracture, incapacitating episodes, severe limitation of motion, or severe strain.    

3.  From September 26, 2003 to April 21, 2005, the evidence demonstrated that the Veteran did not have ankylosis in his spine, did not experience incapacitating episodes, and did have pain-free forward flexion in the thoracolumbar spine in excess of 30 degrees.  

4.  Since April 21, 2005, the evidence has demonstrated that the Veteran does not have ankylosis in his spine, and does not experience incapacitating episodes, but has been in equipoise regarding whether he has pain-free forward flexion in the thoracolumbar spine in excess of 30 degrees.    

5.  Prior to September 26, 2003, the evidence demonstrated that the Veteran did not have - with respect to his cervical spine - ankylosis, residuals of vertebrae fracture, incapacitating episodes, or moderate limitation of motion.  

6.  From September 26, 3003 to July 6, 2009, the Veteran had pain-free forward flexion in the cervical spine in excess of 30 degrees, pain free combined range of motion in the cervical spine in excess of 170 degrees, and did not experience muscle spasm, guarding, or incapacitating episodes, or have ankylosis.    

7.  Since July 6, 2009, the Veteran has had pain-free forward flexion in the cervical spine in excess of 15 degrees, has not had ankylosis in his neck, and has not experienced incapacitating episodes due to his neck disorder.      

8.  Prior to April 7, 2010, the Veteran did not experience at least moderate limitation of motion due to impairment with his service-connected left ankle disability.    

9.  Since April 7, 2010, the Veteran has experienced moderate limitation of motion in his left ankle.    

10.  During the appeal period, the Veteran has not experienced marked limitation of motion in his left ankle.    

11.  Prior to April 7, 2010, the Veteran did not experience at least moderate limitation of motion due to impairment with his service-connected right ankle disability.    

12.  Since April 7, 2010, the Veteran has experienced moderate limitation of motion in his right ankle.    

13.  During the appeal period, the Veteran has not experienced marked limitation of motion in his right ankle.    

CONCLUSIONS OF LAW

1.  The criteria for service connection for a right hip disability have not been met.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. §§ 3.303, 3.309, 3.310 (2015).  

2.  Prior to September 26, 2003, the criteria for an initial rating in excess of 20 percent, for a service-connected lower back disability, had not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a (2003).  

3.  From September 26, 2003 to April 21, 2005, the criteria for an initial rating in excess of 20 percent, for a service-connected lower back disability, had not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a (2015).  

4.  Since April 21, 2005, the criteria for a 40 percent rating, a service-connected lower back disability, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a (2015).  

5.  Prior to September 26, 2003, the criteria for an initial rating in excess of 10 percent, for a service-connected neck disability, had not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a (2003).  

6.  From September 26, 3003 to July 6, 2009, the criteria for an initial rating in excess of 10 percent, for a service-connected neck disability, had not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a (2015).  

7.  Since July 6, 2009, the criteria for an initial rating in excess of 20 percent, for a service-connected neck disability, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a (2015).  

8.  Prior to April 7, 2010, the criteria for a compensable initial rating, for a service-connected left ankle disability, had not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a (2015).  

9.  Since April 7, 2010, the criteria for a 10 percent rating, for a service-connected left ankle disability, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a (2015).  

10.  Since, April 7, 2010, the criteria for a rating in excess of 10 percent, for a service-connected left ankle disability, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a (2015).  

11.  Prior to April 7, 2010, the criteria for a compensable initial rating, for a service-connected right ankle disability, had not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a (2015).  

12.  Since April 7, 2010, the criteria for a 10 percent rating, for a service-connected right ankle disability, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a (2015).  

13.  Since, April 7, 2010, the criteria for a rating in excess of 10 percent, for a service-connected right ankle disability, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A.  38 C.F.R. § 3.159(b).

In this matter, the duty to notify the Veteran was satisfied by way of several letters to the Veteran dated between February 2004 and August 2014.  The letters informed the Veteran of his duty and VA's duty for obtaining evidence, and met the notification requirements set out for service connection, and for effective dates and disability ratings, in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, following full notification, the claims addressed in this decision were readjudicated in the December 2014 SSOC.  Overton v. Nicholson, 20 Vet. App. 427, 437 (2006).       

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues has been obtained.  VA afforded the Veteran VA compensation examinations during the appeal period.  VA obtained the Veteran's STRs, and available post-service medical records relevant to his claims to include private and VA treatment records.  Moreover, VA afforded the Veteran the opportunity to give testimony before the Board in his own hearing, which he did in August 2009. 

With respect to the Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.  Nevertheless, the Board notes that, during the hearing, the Acting VLJ noted the appellate issues decided herein, and discussed with the Veteran the types of evidence that would have supported his claims.  Moreover, to further assist the Veteran, the Acting VLJ twice remanded this matter for additional medical inquiry and development.  

The Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.
 


II.  The Claim to Service Connection

The Veteran claims service connection for a right hip disorder which he asserts was incurred during service, or developed secondarily as the result of a service-connected disorder.  

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

The evidence in this matter documents that the Veteran complained of right hip discomfort just prior to his discharge from service in January 2003.  His STRs document complaints of "popping" in the right hip.  The evidence here also documents that the Veteran has a current right hip disorder.  The most recent VA compensation examination of record, dated in November 2014, contains a diagnosis of degenerative joint disease in the right hip.  Further, the record establishes that the Veteran is service connected for other disorders.  He has been service connected for foot, ankle, and lower back disorders.   

In deciding the issue of whether his current right hip disorder relates to service or to a service-connected disorder, the Board will address the relevant theories of service connection separately below.  



      A.  Presumptive Service Connection Under 38 C.F.R. § 3.309(a)

Service connection may be awarded where the evidence shows that a Veteran had a chronic condition in service or during an applicable presumptive period and still has the condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309.  Certain disorders such as arthritis are presumed to have been incurred in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

If there is no evidence of a chronic condition during service or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  38 C.F.R. § 3.303(b).  The continuity of symptomatology language in § 3.303(b) is limited to the chronic diseases listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).       
The Veteran's right hip arthritis would be presumed related to service if it manifested to a compensable degree within one year of his January 2003 discharge from service.  But in this matter, the earliest diagnosis of record of right hip arthritis is dated several years after discharge from service.  

An August 2004 VA compensation examination did not note any complaints or diagnoses related to the right hip.  A VA compensation examination dated in April 2005 noted the Veteran's complaints of painful motion in the right hip but did not note any findings of right hip arthritis.  A November 2008 VA compensation examination of the feet, ankles, legs, and lower back did not note any complaints or diagnoses related to the right hip.  A July 2009 VA x-ray examination report affirmatively stated that the Veteran did not have right hip arthritis.  Rather, the earliest diagnosis of right hip arthritis "established by x-ray findings" is dated in April 2010, and is noted in an April 2010 VA compensation examination report.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  As such, a presumptive service connection finding would be unwarranted here.      



	B.  Direct Service Connection Under 38 C.F.R. § 3.303

In order to establish service connection on a direct basis, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
   
A direct service connection finding for a right hip disability is unwarranted as well.  As noted earlier, the Veteran's STRs note complaints of "popping" in the right hip.  However, the earliest evidence of record of an actual right hip disability is found over six years after service, in the July 2009 VA report.  In that report, the Veteran is diagnosed with right greater trochanteric bursitis.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered in evaluating a claim of service connection).    

Furthermore, the only medical professionals who commented on the issue of direct service connection found the right hip problems likely unrelated to active service.  The VA examiners who conducted the April 2010 and November 2014 examinations each offered opinions countering the Veteran's claim.  Each found it less than likely that the right hip problems related to active service.  Each examiner indicated a review of the claims file, an interview of the Veteran, and an examination of the Veteran.  Further, each examiner supported their respective opinion by explaining that the evidence of record indicates that the Veteran did not injure his hip during service that ended in 2003.  The April 2010 examiner attributed the Veteran's right hip pain to "the normal aging process as well as the wear and tear changes accompanying his every day activities and/or work."  The November 2014 examiner attributed the Veteran's right hip problems to his "being overweight" and his age.  As these opinions are based on the evidence of record and are explained, the Board finds them of probative value.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data).  As such, a finding of direct service connection is unwarranted.  38 C.F.R. § 3.303.  

	C.  Secondary Service Connection Under 38 C.F.R. § 3.310

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Veteran has asserted that his right hip disorder developed as the result of overcompensation due to service-connected foot, ankle, and lower back disorders.  A finding of secondary service connection is unwarranted, however.  The April 2010 and November 2014 VA examiners also commented on this particular aspect of the Veteran's service connection claim, and each found it less than likely the right hip problems relate to foot, ankle, or back disorders.  The April 2010 examiner explained that "[p]ain in a joint/extremity on one side of the body is not normally the cause of problems in the joints on the other side of the body."  Further, the examiner found that the foot, ankle, and back problems did not cause or aggravate the right hip problems because, as noted earlier, the "right hip joint pain is most likely developed as a result of the normal aging process as well as the wear and tear changes accompanying his every day activities and/or work."  The November 2014 examiner similarly found causation or aggravation absent and instead attributed the Veteran's problems to excessive weight and age.  The examiner stated that "the weight of the medical evidence is against a cause and effect for arthritis of the
hip to be due to a left foot, back, neck or ankle disorder."  See Bloom, supra.  

The Veteran is competent to offer evidence regarding observable symptomatology such as pain and limitation of motion.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As such, the Veteran's lay assertions regarding his right hip were considered in this matter.  His detailed lay assertions regarding the way in which he believes his right hip disorder developed were considered closely.  However, his assertions are of limited probative value.  He is not competent to offer evidence regarding matters such as etiology and diagnosis.  Questions regarding whether he experienced a hip disorder in service, or whether such a disorder relates to other orthopedic disorders, are complex medical issue on which he is not competent to comment.  These issues are beyond his capacity for lay observation.  The medical evidence addressing these issues is of more probative value.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  And that evidence preponderates against the claim.  38 C.F.R. § 3.102.  

Based on the foregoing, service connection for a rigtht hip disorder is unwarranted on a presumptive basis under 38 C.F.R. § 3.309(a), a direct basis under 38 C.F.R. § 3.303, or a secondary basis under 38 C.F.R. § 3.310.  

III.  The Claims for Higher Initial Ratings

The Veteran seeks higher initial disability ratings for service-connected neck, lower back, and bilateral ankle disorders.  

	A.  Background

The Veteran retired from the U.S. Marine Corps on January 31, 2003.  On January 12, 2004, he claimed service connection for several disorders to include the neck, lower back, and bilateral ankle disorders addressed in this decision.  In a December 2004 rating decision, the RO granted service connection for a lower back disorder, and denied service connection for neck and ankle disorders.  In April 2005, the RO granted service connection for neck and ankle disorders.  In the December 2004 and April 2005 grants of service connection, the RO rated each disability as 0 percent disabling.  The Veteran appealed each of the assigned ratings. 

In several decisions rendered during the appeal period, the RO granted compensable initial ratings for the neck, back, and ankle disorders.  The back disorder has been rated as 20 percent disabling since February 1, 2003.  The neck disability was rated as 10 percent disabling between February 1, 2003 and July 6, 2009, and then as 20 percent disabling.  And the ankle disorders have been rated as 10 percent disabling since October 16, 2014 (noncompensable beforehand).  The Veteran continues to seek higher initial ratings.  AB v. Brown, 6 Vet. App. 35, 38 (1993).       

In the decision below, the Board will consider whether higher initial ratings have been warranted at any time during the appeal period.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (where the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time); see also 38 C.F.R. § 3.400(b)(2)(B)(2)(i) (if claim is received within one year after separation from service, effective date of service connection shall be day following separation or the date entitlement arose). 

	B.  General Legal Authority

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  

When a question arises as to which of two ratings applies under a particular diagnostic code (DC), the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the appellant.  Id. § 4.3. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness, fatigability, incoordination, restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.  

The Board will address below the spinal disabilities (back and neck) separately from the ankle disabilities.  

	C.  Back and Neck

Since February 1, 2003, the Veteran has been rated as 20 percent disabled for his lower back disability.  

From February 1, 2003 to July 6, 2009, the Veteran was rated as 10 percent disabled for his neck disorder.  From then, he has been rated as 20 percent disabled.  

A revision to the schedular criteria for evaluating disabilities of the spine became effective on September 26, 2003.  VA received the Veteran's claim to service connection for spinal disorders on January 12, 2004.  As such, the Veteran's spinal disabilities would normally be rated entirely under the revised rating criteria.  

However, this case presents an anomalous situation.  Inasmuch as the Veteran filed his January 2004 claim within one year of his January 2003 discharge from active service, the effective date of the award of service connection and compensation has been assigned as the day following his discharge from service, which is February 1, 2003.  38 C.F.R. § 3.400.  The effective date of service connection and compensation awarded is therefore several months prior to the effective date of the revision to the criteria pertaining to spinal disorders.  The anomaly is that the revised criteria cannot apply prior to the effective date of the revision, in September 2003.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114; Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  The Board must instead apply the rating criteria in existence prior to that date - i.e., from February 1, 2003 to September 26, 2003 - even though the Veteran did not file his claim until January 2004.    

Typically, in cases such as this one, where the older and newer criteria pertaining to spinal injuries are applicable during the appeal period, the Board has applied the most favorable set of criteria from the date of revision.  If the older criteria are more beneficial than the revised criteria, the older criteria apply even beyond the effective date of the change in law.  VAOPGCPREC 3-2000 (Apr. 10, 2000).  Importantly, this approach applies when the claim on appeal is filed prior to the date of revision.  See Karnas v. Derwinski, 1 Vet.App. 308, 313 (1991) (most favorable version of law should apply "where the law or regulation changes after a claim has been filed ... but before the administrative or judicial appeal process has been concluded[.]")

This case is different, however.  Here, the claim on appeal was filed several months after the revision.  Thus, while 38 C.F.R. § 3.400 mandates an effective date of service connection and compensation on February 1, 2003, the date of claim remains January 12, 2004, a date after the revision.  So, while the older criteria must apply prior to the September 2003 revision, the older criteria will not apply after that date.  The criteria effective September 26, 2003 will apply.  

Lower Back - Older Criteria:

Prior to September 26, 2003, back disabilities were rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5285-5295.  As the Veteran has already been rated as 20 percent disabled between February 1, 2003 and September 26, 2003, the Board will limit its discussion to the DCs providing for higher ratings.  

A 40 percent rating was warranted under the older regulations for severe limitation of motion, and for lumbosacral strain that was severe, with listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, and narrowing or irregularity of the joint space, and when only some of those symptoms were present if there was also abnormal mobility on forced motion.  38 C.F.R. § 4.71a , DC 5293, 5295.  

Under the older regulations, ratings of 40 and 60 percent were warranted for intervertebral disc syndrome (IVDS).  This disorder was to be evaluated either on the total duration of incapacitating episodes over the previous 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  A maximum 60 percent rating was warranted when rating based on incapacitating episodes, and such is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating was to be assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the previous 12-month period.    

Under the older and new criteria, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from IVDS that are present constantly, or nearly so.  Note 2 of the older criteria provided that when evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurological disabilities separately using evaluation criteria for the most appropriate neurological diagnostic code or codes. 

Further, ratings of 50, 60 and 100 percent were authorized under the older criteria for disorders such as vertebra fracture and ankylosis.   

Under these older regulations, a rating in excess of 20 percent is unwarranted between February 1, 2003 and September 26, 2003.  Simply put, and as will be detailed further below, no evidence of record indicated during this period such problems as ankylosis, vertebra fracture, incapacitating episodes, or severe disabling orthopedic or neurological symptoms.  Indeed, the earliest medical evidence of record dated during the appeal period is found in private chiropractor treatment records received in March 2004, and in an August 2004 VA report.  The VA examiner found normal range of motion and did not note any neurological symptoms.  Rather, the examiner diagnosed the Veteran with arthralgia.  The private chiropractor, in records dated in May and June 2003, noted the Veteran's complaints of pain, but did not indicate the symptomatology that would warrant a higher rating under the older criteria (i.e., severe limitation, severe strain, incapacitating episodes, ankylosis, or fracture).  

Lower Back - Revised Criteria:

Under the revised criteria effective September 26, 2003, back disabilities are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation.  38 C.F.R. § 4.71a.  Evaluations of 10, 20, 40, 50, 60, and 100 percent are authorized for such thoracolumbar spine disorders as spasm, limitation of motion, IVDS, and ankylosis.  As the Veteran's back disorder has been rated as 20 percent disabling since September 26, 2003, the Board will limit its analysis of the revised rating criteria to whether the 40, 50, 60, or 100 percent ratings have been warranted.    

Under the General Rating Formula, a 40 percent rating is warranted for favorable ankylosis of the entire thoracolumbar spine, or for forward flexion limited to 30 degrees or less.  An evaluation of 50 percent is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  An evaluation of 100 percent is warranted for unfavorable ankylosis of the entire spine.  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees.  38 C.F.R. § 4.71a, Plate V.  

Unfavorable ankylosis of the thoracolumbar spine is a condition in which the entire thoracolumbar spine is fixed in flexion or extension, resulting in several symptoms described in Note 5 of the general formula for diseases and injuries of the spine.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, General Rating Formula, Note (5).  

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, IVDS having a total duration of at least four weeks but less than six weeks during the past 12 months is assigned a 40 percent rating.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.

Since September 26, 2003, the relevant evidence of record consists of VA treatment records, private treatment records, lay assertions by the Veteran, and VA examination reports dated in August 2004, April 2005, November 2008, April 2010, and November 2014.  As will be detailed further below, this evidence would not support a rating beyond the currently assigned 20 percent prior to April 21, 2005, but does support the assignment of a 40 percent rating since then.  Although the evidence dated during the appeal period indicates no spinal ankylosis and no incapacitating episodes, the evidence dated since April 21, 2005 has been in equipoise regarding whether the Veteran's pain-free forward flexion has been in excess of 30 degrees.    

The August 2004 VA examiner noted forward flexion to 90 degrees.  The report did not note any complaints or medical findings of neurological symptoms.  Rather, the examiner diagnosed the Veteran with arthralgia.  

In the April 21, 2005 VA examination report, the examiner noted tenderness on palpation of the lumbar spine.  After finding no limitation of motion in the thoracolumbar spine (finding forward flexion of 90 degrees), the examiner noted the Veteran's complaints of pain between 10 and 90 degrees with intense pain beginning at 80 degrees.  Nevertheless, the examiner also noted objective findings which indicated mild impairment.  The examiner noted no neurological problems.  The examiner noted full and normal strength, normal deep tendon reflexes (DTRs), good muscle tone, no atrophy, and normal sensation.  The examiner also noted normal limbs, posture and gait, position of head, curvature of spine, and appearance.  The examiner noted normal symmetry and rhythm of spinal motion.  The examiner also found, following repetitive testing, no additional limitation such as fatigue, weakness, or lack of endurance.  

The November 2008 VA examiner noted forward flexion to 60 degrees with complaints of pain.  The examiner also noted "this man gets in and out of the
chair with minimal difficulty.  He gets on and off the examining table
the same way.  He walks with a normal gait."  The examiner noted normal lordosis without spasm or tenderness and noted the ability to heel-and-toe walk well.  The examiner found motor and sensory function good, and noted reflexes as 3+ and symmetric in both the knee and ankle.

A November 2009 VA EMG examination into the Veteran's complaints of sciatica found essentially normal nerve conduction with no evidence of neuropathy.  

The April 2010 VA examiner found forward flexion to 33 degrees with objective evidence of pain on motion, and pain following repetitive motion.  The examiner noted a positive Lasegue's sign on both sides.  The examiner noted the Veteran's complaints of radiating pain from his back to his legs.  The examiner noted the Veteran's use of a cane, an antalgic gait, tenderness, and guarding.  The examiner also noted the Veteran's claim to have experienced incapacitating episodes within the past year.  However, the Veteran stated that a physician did not prescribe bed rest for IVDS.  The examiner specifically found that the Veteran did not experience incapacitating episodes.  On examination, the examiner noted normal posture, normal symmetry, with no abnormal spinal curvatures, no spasm, no atrophy, and no weakness.  The examiner noted muscle strength of 4/5 in the lower extremities and lower back area.  The examiner noted some impairment during sensory examination, but noted normal deep tendon reflexes.  The examiner also noted April 2010 x-ray reports indicating minimal degenerative arthrosis of the lumber spine.  The examiner discussed the November 2009 VA EMG test, which found no neurological disorder, but also discussed a private October 2006 EMG which found the Veteran with peripheral neuropathy of unknown etiology in the left lower extremity.   

The November 2014 VA examiner noted the Veteran's complaints of severe pain "aggravated by overuse, and prolonged standing or walking" which he stated includes radiation and numbness into his left leg.  On range of motion testing, the examiner found pain-free forward flexion of 50 degrees which was not reduced in any way by repetitive-use testing.  The examiner also noted tenderness on palpation of the lower back muscles.  The examiner found no spasm, guarding, or atrophy.  The examiner noted full and normal muscle strength of 5/5, and found normal DTRs.  On neurological testing, the examiner found in the lower extremities normal sensory reactions to light touch, negative straight leg tests, and stated that the Veteran did not experience radiculopathy or IVDS.  The examiner diagnosed the Veteran with degenerative joint disease, but without neurological symptoms.  In support, the examiner cited a March 2011 VA MRI which noted "mild multilevel degenerative changes of the lumbar spine without central canal or neuroforaminal stenosis.  There is a small subcentimeter left L1 synovial cyst."  And the examiner cited a November 2014 VA EMG test which indicated "no electrophysiological evidence of" peripheral neuropathy or radiculopathy into the Veteran's left leg.     

Private and VA treatment records dated during the appeal period note the Veteran's complaints of pain.  None of this evidence indicates, however, ankylosis or incapacitating episodes, or forward flexion of 30 degrees or less.  

Lastly, the record contains many lay statements from the Veteran, to include written statements and his testimony before the Board, in which he asserts that lower back pain and associated neurological pain in his legs limits his ability to move.  

To deny a claim for increased rating, the preponderance of the evidence must be against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  In cases where the preponderance of the evidence is in the claimant's favor, or where the evidence does not preponderate against the claim, the claim should be granted.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

In this matter, the preponderance of the evidence demonstrates that the Veteran has not had during the entirety of the appeal period ankylosis or incapacitating episodes.  Though the evidence is divided on whether he experiences neurological pain into his legs, the evidence is clear that he has not been prescribed bed rest by a physician for his complaints.  A rating increase is nevertheless warranted here from April 21, 2005 because the evidence is in equipoise regarding whether the Veteran's pain-free forward flexion has exceeded 30 degrees since then.  

On the one hand, the objective medical evidence dated since April 21, 2005 has indicated mild symptomatology.  Evidence found in EMGs, x-rays, and MRI has indicated that the Veteran has mild degenerative changes in his spine with no neurological problems.  Further, examination of the Veteran's muscle, reflex, and sensory systems indicates mild impairment.  Lastly, the November 2014 VA examination results strongly indicate that the Veteran functions fully despite his disability, and despite his assertions to the contrary.  

On the other hand, the Veteran's assertions - his claims to severe impairment - are of probative value.  As a lay person he is competent to offer evidence of observable symptomatology such as pain and limitation of motion.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, in the record, certain medical professionals support his assertions.  The April 2005 and April 2010 VA examiners tend to corroborate his claims of severe pain and the effect it has on his movement forward, as do the private healthcare professionals whose treatments records are part of the claims file.  See Deluca, supra.  

In sum, while the preponderance of the evidence demonstrates no ankylosis or incapacitating episodes here, the Board cannot find that a preponderance of the evidence demonstrates since April 21, 2005 pain-free forward flexion in excess of 30 degrees.  Indeed, the evidence is in equipoise on the issue of whether the Veteran is significantly impaired by pain he experiences from 0 to 30 degrees forward flexion.  This is therefore an appropriate case in which to invoke VA's doctrine of reasonable doubt, and thereby grant the Veteran's claim for an increased rating to 40 percent, effective April 21, 2005.  38 U.S.C.A. § 5107(b).

A preponderance of the evidence is, however, against any claim to a rating in excess of 40 percent.  The Veteran's symptomatology does not rise to the level of the criteria necessary for higher ratings of 50, 60, or 100 percent.  As noted earlier, there is no evidence that the Veteran cannot move any portion of his spine at all, such that a finding of ankylosis would be made.  Nor is there evidence of incapacitating episodes, which are defined by regulation as a period of bed rest prescribed by a physician.  Therefore, the higher ratings are inapplicable at any time during the appeal period.   

With regard to the neurological aspects of a lumbar disorder (e.g., radiculopathy into the legs), Note (1) under the General Rating Formula directs VA to rate separately under an appropriate DC "any associated objective neurologic abnormalities[.]"  In this matter, the evidence is not clear regarding whether the Veteran has such a disorder, or such symptomatology.  Additional medical inquiry is warranted on this aspect of his claim, and will be addressed further in the remand section of the decision below.  
 
Neck - Older Criteria:

Prior to September 26, 2003, neck or cervical spine disabilities were rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5285-5293.  As the Veteran's neck has already been rated as 10 percent disabled between February 1, 2003 and September 26, 2003, the Board will limit its discussion to those DCs providing for higher ratings.  

Under DC 5290, moderate limitation of motion warranted a 20 percent rating while a 30 percent rating was warranted for severe limitation of motion in the neck.  Further, higher ratings between 30 and 100 percent were authorized under the older criteria for disorders such as vertebra fracture and ankylosis.   And as detailed earlier, the older regulations compensated IVDS based on either the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  

Under these older regulations, a rating in excess of 10 percent is unwarranted between February 1, 2003 and September 26, 2003 for the Veteran's neck disability.  Simply put, no evidence of record indicated during this period such problems as ankylosis, vertebra fracture, incapacitating episodes, or moderately disabling orthopedic or neurological symptoms.  Indeed, the earliest medical evidence of record dated during the appeal period is found in private chiropractor treatment records received in March 2004, and in an August 2004 VA report.  The VA examiner found normal range of motion and did not note any neurological symptoms.  Rather, the examiner diagnosed the Veteran with arthralgia.  The private chiropractor, in records dated in May and June 2003, noted the Veteran's complaints of pain, but did not indicate the symptomatology that would warrant a higher rating under the older criteria (i.e., moderate limitation, incapacitating episodes, ankylosis, or fracture).  

Neck - Revised Criteria:

Under the newer criteria, cervical spine disorders are rated under either the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (whichever results in the higher evaluation).  38 C.F.R. § 4.71a.  Under these provisions, ratings of 10, 20, 30, 40, 60, and 100 percent are authorized for such disorders as IVDS, muscle spasm, guarding, limitation of motion, and ankylosis.  As the Veteran has been rated as at least 10 percent disabled during the appeal period, the Board will assess the criteria for ratings in excess of 10 percent.  

Under the General Rating Formula, a 20 percent disability rating is assigned when there is forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; when the combined range of motion of the cervical spine is not greater than 170 degrees; or where there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 30 percent disability rating is assigned where there is forward flexion of the cervical spine to 15 degrees or less; or, favorable ankylosis of the entire cervical spine. 

A 40 percent disability rating is assigned where there is unfavorable ankylosis of the entire cervical spine. 

A 100 percent disability rating is assigned where there is unfavorable ankylosis of the entire spine. 

Note (2) to the General Rating Formula explains that for VA compensation purposes normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent rating is authorized for IVDS with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for IVDS with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted for IVDS with incapacitating episodes having a total duration of at least six weeks during the past 12 months.

The relevant evidence of record dated since September 26, 2003 consists of VA treatment records, private treatment records, lay assertions by the Veteran, and VA examination reports dated in August 2004, April 2005, November 2008, August 2009, April 2010, and November 2014.  As will be detailed further below, this evidence would not support a rating beyond 10 percent prior to July 6, 2009, or a rating in excess of 20 percent from then - i.e., none of the evidence dated during the appeal period indicates ankylosis or incapacitating episodes; prior to July 6, 2009, the evidence did not indicate pain-free forward flexion of 30 degrees or less; and since July 6, 2009, the evidence has not indicated pain-free forward flexion of 15 degrees or less.    


      Prior to July 6, 2009

The August 2004 VA examiner noted flexion to 45 degrees, extension to 40 degrees, 90 degrees lateral rotation each, and found no radiation or radiculopathy.  

The April 2005 VA examiner noted normal posture and gait, normal position of the head, normal curvature of the spine, and a general normal appearance.  The examiner noted normal "symmetry and rhythm of spinal motion" and noted "intact" forward flexion of 45 degrees of the cervical spine, extension of 30 degrees, lateral flexion of 40 degrees bilaterally, and lateral rotation of 70 degrees bilaterally.  According to the report, the Veteran complained of pain during motion, that on flexion he felt "like he is pulling something up his spine" and that on extension he felt like "he is pushing something down through his neck into his shoulders."  Nevertheless, the examiner stated that the pain did not interfere with his range of motion.  The examiner noted that the neurologic examination revealed intact sensory, motor strength of 5/5, no atrophy, good muscle tone, and full and normal deep tendon reflexes of 2+.  The examiner noted VA x-rays that were normal for the neck.  Finally, the examiner stated that no problems were found with the neck, and that the Veteran's complaints may be due to stress.  Ultimately, the examiner characterized the Veteran's' neck disorder as a sprain.  

The November 2008 VA examiner noted the Veteran's complaints of pain but also noted objective range of motion measurements of forward flexion to 60 degrees, extension to 45 degree, lateral flexion of 30 degrees bilaterally, and lateral rotation of 60 degrees bilaterally.  The examiner found no increased limitation of motion due to weakness, fatigability, or incoordination, and stated that "repetitive use was not an issue."  The examiner noted a neurological examination "within normal
limits" with motor, sensory, and reflex activity "both strong and symmetric."  The examiner also noted that the Veteran walked with a normal gait and moved around the office with "minimal difficulty."  Finally, November 2008 x-rays indicated mild degenerative joint disease in the neck.  

Lastly, the Veteran's lay assertions of severe pain on motion are noted in the record.  

Based on the foregoing, a rating in excess of 10 percent is unwarranted prior to July 6, 2009.  

As was the case with rating the Veteran's lower back disorder, the Veteran's lay assertions of pain and limitation are of probative value.  See Jandreau, supra.  However, with regard to his neck, the lay assertions do not preponderate against the objective medical findings prior to July 6, 2009, or even create equipoise of the evidence on the issue.  Rather, the objective medical evidence preponderates against his claim.  See Gilbert and Alemany, both supra.  The August 2004, April 2005, and November 2008 examiners clearly communicate that the Veteran was not limited in any significant way by his neck pain.  Indeed, the April 2005 examiner found nothing wrong with the Veteran's neck.  The evidence does not show during this period that the Veteran's neck disability caused forward flexion of 30 degrees or less, caused a combined range of motion in the neck of 170 degrees or less, caused incapacitating episodes, caused ankylosis, or caused muscle spasm or guarding that resulted in altered gait or an altered neck structure.  

      Since July 6, 2009

In assessing whether a rating in excess of 20 percent has been warranted since July 6, 2009 for the neck disorder, the Board must determine whether the Veteran has ankylosis or incapacitating episodes, or has forward flexion limited to 15 degrees of less.  The evidence clearly documents the absence of ankylosis and incapacitating episodes.  Though the evidence is divided as to whether the Veteran experiences neurological symptoms in his upper extremities, the medical findings document only mild degenerative changes that have not caused incapacitating episodes as defined by VA.  

With regard to the Veteran's forward flexion, the August 2009 examiner noted normal posture, gait, head position, and spinal curvature.  The examiner also noted symmetry in appearance and normal muscle strength without spasm or atrophy.  The examiner noted the Veteran normal from a sensory standpoint, but the report indicated absent DTRs at C6-C8.  Nevertheless, for purposes of this discussion, the examiner's crucial finding was forward flexion of 30 degrees without any significant limitation due to pain or repetitive testing.  

The April 2010 VA examiner noted complaints of pain on motion and shooting and radiating pain into the arms, but also noted a normal posture, a normal head position, normal spinal curvatures, and symmetry in appearance despite an apparent antalgic gait.  The examiner noted normal muscle tone without spasm, atrophy, weakness, or guarding.  The examiner noted mostly normal muscle strength in the upper extremities of 4/5 and 5/5 (but did note 3/5 for wrist flexion).  With regard to neurological testing in the cervical spine, the examiner found sensation present throughout with intact light touch sensation and position sense, and normal DTRs.  The examiner noted active forward flexion of 0 to 32 degrees without objective evidence of pain on motion and without additional limitation from repetitive motion.  The examiner noted April 2010 VA x-rays indicating minimal degenerative changes primarily at C6-7, normal cervical alignment, no subluxation or fracture residuals, and normal anatomy at the craniocervical junction, with unremarkable surrounding soft tissue.  The examiner also cited August 2009 VA x-rays indicating similar results.  The examiner diagnosed the Veteran with mild degenerative disc disease in the neck which posed mild or moderate impairment in his daily activities.  

The November 2014 VA examiner also found mild impairment with the neck disorder.  The examiner noted the diagnosis of degenerative arthritis in the neck, and noted the Veteran's complaints of severe pain, numbness in the hands, tingling in his fingers, and radiating pain into the arms.  The examiner noted functional loss due to pain on motion, and noted tenderness on palpation in the neck.  But the examiner found pain-free forward flexion of 0 to 30 degrees even after repetitive-use testing.  The examiner noted no evidence of muscle spasm or guarding.  The examiner noted no evidence of atrophy, noted good muscle tone and normal muscle strength of 5/5, and normal DTRs, in the neck and upper extremities.  The examiner noted normal light touch.  And the examiner found that the Veteran did not experience flare ups, and despite his assertions, did not experience radiculopathy or IVDS involving his neck and upper extremities.  Finally, the examiner cited VA x-rays which indicated degenerative joint disease, but also cited a November 2014 EMG of the upper extremities which indicated a normal study, or "no electrophysiological evidence of" peripheral neuropathy or cervical radiculopathy.  The examiner also cited March 2011 MRI which indicated at C5-C6 degenerative changes with a mild disc protrusion, but no canal or neuroforamina narrowing.   

In sum, with regard to the neck disability, the preponderance of the evidence of record demonstrates that a higher rating has been unwarranted since February 1, 2003 - i.e., a rating in excess of 10 percent prior to July 6, 2009, or a rating in excess of 20 percent since then.  The evidence demonstrates during the entire appeal period that the Veteran has not experienced ankylosis in his neck or incapacitating episodes due to any neurological symptoms he may experience.  Further, the evidence shows that, prior to July 6, 2009, the Veteran did not experience pain-free forward flexion of 30 degrees or less, and since July 6, 2009, did not experience pain-free forward flexion of 15 degrees or less.    

In weighing the evidence, the Board has considered the Veteran's lay assertions regarding the pain and limitation he experiences in his neck.  He is competent to offer such evidence and his statements are of probative value.  See Jandreau, supra.  However, the medical findings of record indicating mild spinal problems are of greater evidentiary value.  These findings present objective medical evidence into the record which indicates an absence of underlying disorders that would cause the type of pain and limitation the Veteran claims.  Further, the specific degree to which the Veteran's motion is limited, in addition to the questions of whether he has ankylosis, severe arthritis, spasm, or incapacitating episodes, are medical determinations.  The Veteran is not competent to render a medical opinion on these matters.  See Woehlaert, supra.  

With regard to the neurological aspects of a cervical disorder, i.e., radiculopathy into the arms, Note (1) under the General Rating Formula directs VA to rate separately under an appropriate DC "any associated objective neurologic abnormalities[.]"  In this matter, the evidence is not clear regarding whether the Veteran has such a disorder, or such symptomatology.  Additional medical inquiry is warranted on this aspect of his claim, and will be addressed further in the remand section of the decision below.  

	D.  Ankles

Between February 1, 2003 and August 16, 2014, the Veteran's bilateral ankle disability was rated as 0 percent disabling.  Since August 16, 2014, separate 10 percent ratings have been assigned.  

Disabilities of the ankle are addressed under DC 5270 to DC 5274 of 38 C.F.R. § 4.71a (2015).  Disorders such as ankylosis, joint malunion, and astragalectomy are addressed under DCs 5270, 5272, and 5274.  As these disorders are not at issue here, these DCs will not be reviewed. 

The Veteran's bilateral ankle disorder involves pain and limitation of motion.  His disorder, therefore, will be evaluated under DC 5271, which authorizes a 10 percent evaluation for moderate limitation of motion, and a 20 percent evaluation for marked limitation of motion.  The Rating Schedule considers full range of motion of the ankle to be 20 degrees dorsiflexion and 45 degrees plantar flexion.  38 C.F.R. § 4.71a, Plate II. 

Criteria under DCs 5003 and 5010 of 38 C.F.R. § 4.71a have also been considered.  Under these DCs, traumatic arthritis is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  When there is some limitation of motion, but which is noncompensable under a limitation-of-motion code, a 10 percent rating may be assigned with involvement of a major joint.  38 C.F.R. § 4.71a, DCs 5003, 5010 (2015).  Under this authority, a 10 percent evaluation would be warranted for any limitation of motion in the ankle if the evidence documented the presence in the ankles of arthritis.  As will be detailed below, the evidence has not indicated arthritis in the ankles.  As such, DCs 5003 and 5010 are not applicable here.  

The relevant evidence of record consists of the Veteran's lay assertions detailing complaints of painful motion and limitation in his ankles, VA treatment records noting his complaints of pain and limitation and which repeatedly refer to arthralgia, and VA compensation examination reports - dated in August 2004, April 2005, November 2008, April 2010, and November 2014 - which summarize the medical and lay evidence of record and which contain specific medical findings based on examination of the Veteran and the claims file.  This information indicates normal ankles prior to April 7, 2010.  Since then, the evidence has not preponderated against the notion that the Veteran's ankle disability has been moderately disabling (i.e., 10 percent disabling).  The preponderance of the evidence has demonstrated, however, that the Veteran has not experienced marked limitation of motion during the appeal period (i.e., the criteria for the next-highest evaluation of 20 percent has not been approximated).    

      Prior to April 7, 2010

The August 2004 VA examiner found normal and full range of motion in the ankles without instability, swelling, erythema, or tenderness.  The examiner noted full muscle strength, and intact DTRs and sensation.  

The April 2005 VA examiner noted full and normal range of motion in the ankles of 20 degrees dorsiflexion and 45 degrees plantar flexion without any pain or loss of function.  The examiner noted normal arches and no evidence of abnormal weight bearing.  The examiner also stated that x-ray evidence indicated normal ankles.  The examiner diagnosed the Veteran with ankle sprains.  

The November 2008 VA examiner noted an "entirely normal" examination of the ankles finding a normal gait, ease of movement around the examination room, dorsiflexion of 20 degrees bilaterally, plantar flexion of 40 degrees bilaterally, and no evidence of pain or tenderness in the ankles.   The report noted November 2008 VA x-rays which found the ankles to be normal.  

Based on the foregoing evidence, a compensable rating was unwarranted between February 1, 2003 and April 7, 2010.  




      From April 7, 2010

The April 2010 VA examiner noted an antalgic, slow gait without distress.  The examiner noted the Veteran's complaints of painful popping sensation in his ankle joints.  On examination, the examiner noted normal appearance, alignment, and strength, but complaints of stiffness, weakness, and tenderness.  The examiner noted no complaints of flare ups.  The examiner found no evidence of arthritis.  The examiner noted no evidence of abnormal weight bearing.  The examiner noted, in the left ankle, dorsiflexion of 0 to 14 degrees and plantar flexion of 0 to 40 degrees and, in the right ankle, dorsiflexion of 0 to 17 degrees and plantar flexion of 0 to 42 degrees.  The examiner noted no objective evidence of pain on motion in the ankles, and no evidence of additional limitation or pain following repetitive-use testing.  However, the examiner noted April 2010 VA x-rays which indicated a "tiny enthesophyte at the plantar aspect of the right calcaneus."  Otherwise, the x-ray found intact ankle mortise on both sides, no acute fractures, dislocations, significant degenerative changes, or ankle effusion.  Soft tissues were noted as unremarkable.  The examiner diagnosed the Veteran with a resolved ankle strain with "residual pain."  The findings in this report create equipoise in the record regarding whether pain - and popping - affected the Veteran's ankles to such an extent that the limitation could be characterized as moderate.  As such, effective this date, the 10 percent rating is warranted under DC 5271.  

The evidence in the April 2010 report does not indicate marked limitation of motion, however.  Nor does evidence dated after April 2010.  The November 2014 VA examiner noted a diagnosis of bilateral ankle strain.  The examiner noted the Veteran's complaints of pain and "popping."  The Veteran reported no flare ups.  The examiner noted normal range of motion for both ankles (20 degrees dorsiflexion and 45 degrees plantar flexion bilaterally).  The examiner noted full and normal muscle strength in the ankles, no atrophy, and no joint instability.  The examiner found no impairment in functional loss caused by pain even after repetitive-use testing.  The examiner added that it would be speculative to say whether the Veteran is functionally limited by his pain as it would rely on subjective data.  On examination, the examiner did note tenderness on palpation in the external malleolus of the right ankle, and internal malleolus of the left ankle.  The examiner indicated that the Veteran's complaints of pain would impact him in an employment setting by impairing any prolonged walking.  The examiner also cited the aforementioned VA x-rays studies indicating no significant degenerative changes.  

In sum, the preponderance of the evidence of record demonstrates that a compensable rating was unwarranted from February 1, 2003 to April 7, 2010.  The evidence dated during that period indicated mild, if any, impairment from ankle disorders.  Since April 7, 2010, the evidence has been in equipoise regarding whether the Veteran's ankle problems have caused moderate limitation of motion.  

      E.  Extraschedular Rating

The Board must consider whether the Veteran is entitled to an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b)(1).  Bagwell v. Brown, 9 Vet. App. 337 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The disabilities at issue - back, neck, and ankle disorders - are specifically contemplated by the rating schedule as part of the General Formula.  38 C.F.R. § 4.79.  As detailed above, the Veteran did not manifest the symptomatology that would have warranted schedular ratings higher than those granted here.  The schedular criteria directly address the level of disability that he has experienced during the appeal period for each disorder.  The schedular rating criteria reasonably describe his disability picture, therefore.  Thun, 22 Vet. App. at 115. 

Even if the Board were to find that the schedular criteria did not reasonably describe the Veteran's disability picture, extraschedular referral would still be unwarranted.  The evidence does not indicate that the disorders at issue cause marked absence from work or result in in-patient hospitalizations.  38 C.F.R. § 3.321(b)(1); Johnson v. Shinseki, 26 Vet.App. 237, 247 (2013).  Though the Veteran has indicated that his disorders cause him discomfort while working - particularly while standing and conducting training - the evidence does not indicate his disorders prevent him from working.  Thus, even if his disability picture were exceptional or unusual, referral for extraschedular evaluation would not be warranted.  See Thun, supra. 

  
ORDER

Entitlement to service connection for a right hip disorder is denied.   

Prior to April 21, 2005, entitlement to an initial rating in excess of 20 percent, for the service-connected lower back disorder, is denied.  

From April 21, 2005, entitlement to a 40 percent rating for the service-connected lower back disorder is granted, subject to laws and regulations governing the payment of monetary awards.  

Prior to July 6, 2009, entitlement to a rating in excess of 10 percent, for the service-connected neck disorder, is denied.  

From July 6, 2009, entitlement to a rating in excess of 20 percent, for the service-connected neck disorder, is denied.  

Prior to April 7, 2010, entitlement to a compensable initial rating, for the service-connected left ankle disability, is denied.    

Between April 7, 2010 and August 16, 2014, entitlement to a 10 percent rating for the service-connected left ankle disability is granted, subject to laws and regulations governing the payment of monetary awards.  

From August 16, 2014, entitlement to a rating in excess of 10 percent for the service-connected left ankle disability is denied.  

Prior to April 7, 2010, entitlement to a compensable initial rating, for the service-connected right ankle disability, is denied.    

Between April 7, 2010 and August 16, 2014, entitlement to a 10 percent rating for the service-connected right ankle disability is granted, subject to laws and regulations governing the payment of monetary awards.  

From August 16, 2014, entitlement to a rating in excess of 10 percent for the service-connected right ankle disability is denied.  


REMAND

A remand is warranted for the claim for a higher initial rating for a left foot disability because the issue is inextricably intertwined with the issues referred to the RO in the Introduction section of this decision - i.e., the issues regarding whether separate rating should be assigned for neurological disorders in the upper and lower extremities which may relate to the service-connected cervical and thoracolumbar spine disorders.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  Action on the higher initial rating claim must be deferred until the referred issues have been resolved, or have been appealed to the Board.  Smith v. Gober, 236 F.3d 1370 (Fed. Cir. 2001).  

The current state of the record would not support the assignment of separate ratings in this decision.  The evidence is not clear regarding whether the Veteran has neurological symptomatology in his extremities.  Certain evidence indicates that he does, while other evidence strongly indicates - with the support of EMG test results - that he does not have neurological disorders in his extremities.  The left foot disorder is intertwined because the Veteran has consistently complained of a burning sensation in the bottom of his left foot which may relate to the service-connected lower back disorder, and/or to his service-connected left foot disorder.  

Lastly, in lay statements of record, the Veteran has indicated that his total disability picture has rendered him unemployable.  A claim to a TDIU should therefore be adjudicated by the AOJ.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate claims regarding service connection for neurological disorders in the upper and lower extremities, to include on a secondary basis due to service-connected cervical and thoracolumbar spine disorders.  

2.  Provide notice to the Veteran concerning how he can substantiate a claim for an increased rating on the basis of TDIU.  Request that the Veteran complete and return a TDIU claim form, VA Form 21-8940. 

3.  The issues regarding a higher initial rating for the left foot disorder, and the issue regarding TDIU, should then be readjudicated in light of the evidence of record to include any decision rendered on the issues addressed in paragraph (1) above.  If an appealed issue remains denied, the Veteran should be provided with a SSOC and afforded a reasonable period of time within which to respond thereto.

Please note that the higher initial rating claim for the left foot disorder is inextricably intertwined with the referred issues, and cannot be decided until the referred issues have been finally adjudicated, or have been appealed to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


